OPINION OF THE COURT
Per Curiam.
Respondent has practiced law in New York since his admis*247sion by this Court on November 17, 1949. The Grievance Committee of the Seventh Judicial District filed a petition containing five separate charges of attorney misconduct. Respondent submitted an answer that denied some of the material allegations of that petition. This Court appointed a Referee to conduct a hearing and take proof on the disputed issues of fact. The Referee found that respondent failed to cooperate timely in the investigation by the Grievance Committee of those charges, that respondent neglected legal matters entrusted to him as an attorney and violated the Code of Professional Responsibility when he loaned/advanced money against the ultimate proceeds to be obtained from a personal injury action.
Respondent, now age 73, acknowledges that he has been neglectful in the manner in which he has operated his law practice and that he had taken on more matters than he could manage in a professional manner. The Referee found in mitigation that respondent’s situation was exacerbated when his two associates left the office, thus creating an increased workload, and by his hospitalization for, and recovery from, surgery.
We confirm the Referee’s report. We recognize respondent’s pro bono work and his dedication to public service and to his community. Any practice, however, where an attorney advances a client money in advance of an ultimate settlement in a pending case cannot be disregarded. Such conduct by an attorney is unacceptable and a public censure is required.
Denman, P. J., Green, Balio, Fallon and Doerr, JJ., concur.
Order of censure entered.